
	
		II
		111th CONGRESS
		1st Session
		S. 1693
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to require the Secretary of Agriculture to ensure the safety of school meals by
		  enhancing coordination with States and schools operating school meal programs
		  in the case of a recall of contaminated food.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Food for Schools Act of
			 2009.
		2.Ensuring safety
			 of school mealsThe Richard B.
			 Russell National School Lunch Act is amended by inserting after section 22 (42
			 U.S.C. 1769c) the following:
			
				23.Ensuring safety
				of school meals
					(a)Food and
				Nutrition ServiceNot later than 1 year after the date of
				enactment of the Safe Food for Schools Act of
				2009, the Secretary, acting through the Administrator of the Food
				and Nutrition Service, shall—
						(1)in consultation
				with the Administrator of the Agricultural Marketing Service and the
				Administrator of the Farm Service Agency, develop guidelines to determine the
				circumstances in which it is appropriate for the Secretary to institute an
				administrative hold on suspect commodities and products being used in school
				meal programs under this Act and the Child
				Nutrition Act of 1966 (42 U.S.C. 1771 et seq.);
						(2)work with States
				to explore ways for the States to increase the timeliness of notification of
				food recalls to schools and school food authorities;
						(3)improve the
				timeliness and completeness of direct communication between the Food and
				Nutrition Service and schools about holds and recalls, such as through the
				commodity alert system of the Food and Nutrition Service;
						(4)establish a
				timeframe in which the Food and Nutrition Service shall improve the commodity
				hold and recall procedures of the Department of Agriculture to address the role
				of processors and determine the involvement of distributors with processed
				products, which may contain recalled ingredients, to facilitate the provision
				of more timely and complete information to schools;
						(5)revise the
				procedures of the Food and Nutrition Service to provide States with more
				specific instructions for schools and school food authorities about how to
				dispose of recalled commodities and products and obtain timely reimbursement;
				and
						(6)institute a
				systematic quality check procedure to ensure that holds by the Food and
				Nutrition Service on commodities and products used by schools are carried out
				effectively.
						(b)Food Safety and
				Inspection ServiceNot later than 1 year after the date of
				enactment of the Safe Food for Schools Act of
				2009, the Secretary, acting through the Administrator of the Food
				Safety and Inspection Service, shall revise the procedures of the Food Safety
				and Inspection Service to ensure that schools are included in effectiveness
				checks.
					.
		
